Citation Nr: 0914855	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-28 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 6, 2006, 
for the award of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and assigned an effective date of June 
6, 2006. 

In September 2008, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  On June 6, 2006, the Veteran submitted a formal claim for 
service connection for bilateral hearing loss.

2.  Prior to June 6, 2006, there was no informal claim, 
formal claim, or written intent to file a claim for service 
connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 6, 2006, 
for the award of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

A VCAA notice was sent in June 2006.  In Dingess, the United 
States Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, VA did not need to 
send the veteran a new notice in connection with his claim 
for an earlier effective date.  It did, however, properly 
send the Veteran a statement of the case that addressed the 
effective-date issue.

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  Id.  VA 
obtained VA treatment records identified by the Veteran from 
facilities in Puerto Rico and Florida.  The Veteran was 
provided with a hearing before the Board.  VA did not provide 
him with an examination in connection with the claim for an 
earlier effective date, as it would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4)(A) - (C) (2008).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  The Veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Analysis

The veteran contends that service connection for bilateral 
hearing loss should be granted as of January or February 
2001.  In his notice of disagreement, received in February 
2007, the Veteran stated he had gone to the VA Medical Center 
in Ponce in Puerto Rico with complaints of ear problems in 
early 2001.  He stated he was told that he was not eligible 
for any benefits or treatment for his ears.  The Veteran 
stated he was told the same information when he was first 
treated at the VA facility in Orlando, Florida.  He argues 
that had he been properly notified of his entitlement to 
benefits, he would have received an effective date going back 
to 2001.

At the September 2008 hearing, the Veteran testified he first 
sought treatment for hearing loss with VA at the facility in 
Puerto Rico and was told he would need to prove his hearing 
problems were related to service.  He stated he was not 
referred to an audiologist at that time.  The Veteran noted 
he had gone to see the same physician approximately "25 
times" for hearing loss and was never referred to an 
audiologist.  He testified that when he moved to Florida at 
the end of 2001, he told the VA doctor there about his 
hearing loss and that he received the same answer as he had 
received in Puerto Rico.  The Veteran admitted he did not 
tell either doctor that he was seeking service connection for 
his hearing loss; rather, his complaint related more to 
treatment for his hearing loss.  He stated he filed a claim 
as soon as he became aware that he could apply for service 
connection for hearing loss. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later." 38 C.F.R. § 
3.400 (emphasis added).

Under 38 C.F.R. § 3.155(a) (2008), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p) (2008).  The benefit sought must 
be identified, see Stewart v. Brown, 10 Vet. App.  15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of service 
connection for bilateral hearing loss.  The Veteran concedes 
that he submitted his formal application for service 
connection for bilateral hearing loss on June 6, 2006.  There 
are VA treatment records dated prior to June 6, 2006, that 
show reports of hearing loss by the Veteran.  See January 9, 
2002, and  February 20, 2003, VA outpatient treatment 
reports.  However, there is no evidence in these records of 
an intent by the Veteran to file a claim for service 
connection for bilateral hearing loss or that his hearing 
loss began in service.  See 38 C.F.R. §§ 3.1, 3.155(a).  The 
Veteran's report of hearing loss within the VA treatment 
records cannot be deemed as informal claims for service 
connection for bilateral hearing loss.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [claimant] to seek . . . service connection. . . .").  

Applying the statute and the regulation cited above to the 
evidence of record, the Board finds the veteran is not 
entitled to an effective date earlier than June 6, 2006, for 
the award of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, while the 
Veteran had hearing loss prior to his formal application, the 
date of claim is June 6, 2006, which is the "later" date 
and the controlling criteria under the factual circumstances 
of this case.  See id.

The Board is aware of the Veteran's complaints that he was 
misinformed by two, different VA employees about not being 
entitled to benefits when he sought treatment for his 
bilateral hearing loss in 2001 and that he should be awarded 
an effective date of January or February 2001 as a result of 
this inaccurate information.  Although the Board is 
sympathetic with the Veteran, even accepting that a VA 
employee told him he was not entitled to benefits, this would 
not allow an earlier effective date, as there is no waiver of 
the effective date requirements on the basis that the veteran 
was misinformed by a government employee.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a 
government employee cannot be used to estop government from 
denying benefits), relying upon OPM v. Richmond, 496 U.S. 
414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990).  A written claim 
must be submitted in order to receive VA benefits.  38 C.F.R. 
§§ 3.1(p), 3.151, 3.155(a) (2008).  The Veteran's written 
claim for service connection for bilateral hearing loss was 
first received on June 6, 2006.

For the reasons stated above, an effective date earlier than 
June 6, 2006, for the award of service connection for 
bilateral hearing loss is denied.  The benefit-of-the-doubt 
rule is not for application.  See 38 C.F.R. § 4.3; Gilbert, 
1 Vet. App. at 55.  




ORDER

An effective date earlier than June 6, 2006, for the award of 
service connection for bilateral hearing loss disability is 
denied.



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


